                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

STEVEN CORY ROSE,
        Plaintiff,                                     Civil Action No. 7:19-cv-00883

v.                                                     MEMORANDUM OPINION

UNKNOWN,                                               By: Glen E. Conrad
        Defendant(s).                                  Senior United States District Judge

        STEVEN CORY ROSE, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S. C.

§ 1983, while incarcerated. By its Order entered December 30, 2019, the court advised plaintiff that a

failure to update a mailing address after a transfer or release from incarceration will result in dismissal

of this action.

        The court's mail to plaintiff has been returned as undeliverable, and plaintiff has not contacted

the court since January 9, 2020.     Plaintiff failed to comply with the court's Order requiring plaintiffto

maintain an accurate mailing address. Therefore, the court finds that plaintiff failed to prosecute this

action, pursuant to Federal Rule of Civil Procedure 41(b), by not complying with the court's January 28,

2020, order. Accordingly, the court dismisses the action without prejudice. See Ballard v. Carlson, 882

F.2d 93, 96 (4th Cir. 1989) (stating .Q!:O se litigants are subject to time requirements and respect for court

orders and dismissal is an appropriate sanction for non-compliance); Donnelly v. Johns-Manville Sales

Corp., 677 F.2d 339, 340-41 (3d Cir. 1982) (recognizing a district court may sua sponte dismiss an

action pursuant to Fed. R. Civ. P. 41(b)).

        The Clerk is directed to send copies of this Memorandum Opinion and the accompanying Order

to the parties.

        ENTER: This     itJ-"""   day ofFebruary, 2020.



                                                       Senior United States District Judge
